Citation Nr: 0026313	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  93-12 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder secondary to a left knee impairment with 
arthritis.

2.  Entitlement to service connection for varicose veins 
secondary to a left knee impairment with arthritis.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic back disorder secondary to a left knee impairment 
with arthritis.  

4.  Entitlement to an increased rating for a left knee 
impairment, currently rated as 30 percent disabling.

5.  Entitlement to an increased rating for a limitation of 
left knee motion due to degenerative joint disease, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1990 rating action of 
the in San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to secondary service 
connection for a chronic acquired psychiatric disorder and 
varicose veins, and found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
secondary service connection for a back disorder.  The 
veteran has since perfected an appeal as to a November 1997 
rating action which denied a claim of increased rating for 
left knee impairment, now evaluated as two separate 
disabilities.

The Board previously remanded the case in March 1995 for 
additional development. 

In a June 2000 Informal Hearing Presentation, the veteran's 
representative appears to have raised a claim for a total 
disability rating based on individual unemployability (TDIU).  
Since that question is not inextricably intertwined with the 
issues on appeal, it is referred to the RO for appropriate 
action. 


REMAND

As noted in the Introduction, the Board finds that the 
veteran has perfected an appeal from a November 1997 rating 
action which denied a claim for increased rating for the 
service-connected left knee impairment.  The veteran 
submitted a notice of disagreement (NOD) in April 1998 and 
the RO issued a statement of the case (SOC) on February 12, 
1999.  There is a VA Form 9 date stamped as having been 
received at the RO on April 9, 1999.  Under the provisions of 
38 C.F.R. § 20.305 (1999), the Board finds that submission 
timely.  

In a statement received in May 1999, the veteran requested a 
personal hearing at the RO.  In a September 1999 letter the 
RO informed the veteran that his appeal of the denial of 
increased rating for the left knee impairment was 
"canceled" because it had not been perfected in a timely 
manner.  The Board disagrees and points out that the veteran 
perfected his appeal by submitting the completed VA Form 9 in 
April 1999.  The May 1999 correspondence was a timely request 
for a hearing, and this request impacts all issues currently 
on appeal.  

The Board also points out that there appears to be some 
confusion about the veteran's request for a hearing.  After 
the RO informed him that his appeal with regard to the 
increased rating for the left knee was "canceled," there 
was still a personal hearing scheduled at the RO in October 
1999.  In a statement dated the day of the scheduled hearing, 
the veteran noted that he wished to cancel the hearing 
"until everything get straight."  As the veteran had 
perfected his appeal with regard to the evaluations of the 
left knee, and as he has several additional perfected claims 
on appeal, the Board finds that he should be given an 
opportunity to present testimony as to all the issues at a 
hearing.  At the very least, the RO should clarify his 
request for a personal hearing. 

Regarding the claim for increase, the Board notes that, in a 
March 2000 rating action, the RO assigned separate ratings 
for left knee "impairment" (30 percent) and limitation of 
motion of the left knee due to pain with degenerative joint 
disease (10 percent).  As those ratings are less than the 
maximum available under the applicable diagnostic codes, the 
claim for increase remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Although the veteran was afforded an examination in November 
1997, that evidence is now stale, and the Board finds that 
another examination is warranted in light of the assertions 
of increasing disability.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should clarify the veteran's 
request for a hearing and take 
appropriate action thereafter.  

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers 
who have treated his left knee disorders 
since November 1997.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources which are 
not currently of record.  If any record 
specified by the veteran cannot be 
secured that fact should be documented in 
the claims file, and the appellant 
informed in writing.

3.  Thereafter, the veteran should be 
afforded an appropriate VA orthopedic 
examination to determine the nature and 
extent of his left knee impairment with 
arthritis.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
indicated testing should be conducted.  
The examination report should fully set 
forth the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the left knee.   

In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated.  The examination report should be 
typed.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  

a)  If it is determined that well-
grounded claims of entitlement to 
secondary service connection for a 
psychiatric or varicose vein 
disorder have been presented, the RO 
should undertake all appropriate 
development, including affording the 
veteran a VA medical examination.  

b)  The veteran's attempt to reopen 
a claim of secondary service 
connection for a back disorder 
should also be readjudicated.  The 
RO's attention is directed to Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the claim is reopened, 
and if it is determined that the 
claim is well-grounded, then, and 
only then, should the RO undertake 
all appropriate development, 
including affording the veteran a VA 
medical examination.  If the claim 
is reopened, if the claim is well 
grounded, and if all appropriate 
development has been undertaken, 
then the RO must consider the 
veteran's claim on the merits.  

c)  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

